Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2018

The Court of Appeals hereby passes the following order:

A19D0114. ARNOLD A. BOTCHWAY v. THE STATE.

      In 2017, Arnold Botchway pleaded guilty to multiple counts of identity fraud,
forgery, and theft by taking. He received an aggregate sentence of fifteen years, to
serve five in confinement and the remainder on probation. In April 2018, Botchway
filed a motion to vacate void sentences, arguing that certain counts should have
merged. The trial court denied the motion, and Botchway applied to this Court for
discretionary review. We dismissed the application because Botchway failed to raise
a valid void-sentence claim. See Case No. A18D0470 (decided June 14, 2018).
      Back in the trial court, Botchway filed a second motion to vacate a void
sentence, arguing that his sentences were legally required to be concurrent rather than
consecutive. On July 26, 2018, the trial court denied the motion, and on September
24, 2018, Botchway filed this application for discretionary appeal. We, however, lack
jurisdiction because the application was not timely filed.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734, 734 (380 SE2d 57) (1989). Because Botchway did not file his
application until 60 days after the entry of the order he seeks to appeal, the
application is untimely.
This application is therefore DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                10/17/2018
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.